     Case: 1:18-cv-07252 Document #: 145 Filed: 11/27/19 Page 1 of 5 PageID #:925




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


RED LABEL MUSIC PUBLISHING, INC.,
and RENAISSANCE MARKETING
CORPORATION,

               Plaintiffs,

v.                                                       No. 1:18-cv-07252

                                                         Judge Virginia M. Kendall
CHILA PRODUCTIONS; RICHARD                               Magistrate Judge Jeffrey Cole
LENKOV; SCOTT PRESTIN; ’85 BEARS
DOCUMENTARY, LLC, an Illinois limited
liability company; WINDOW TO THE
WORLD COMMUNICATIONS, INC., an
Illinois not-for-profit corporation, d/b/a WTTW
TV; UNITED AIRLINES, INC., a Delaware
corporation; AMAZON.COM, INC., a
Delaware corporation; APPLE INC., a
California corporation; GOOGLE LLC, a
Delaware limited liability company;
MICROSOFT CORPORATION, a Washington
corporation; and AC JV, LLC, a Delaware
limited liability company, doing business as
FATHOM EVENTS,

               Defendants.


                             NOTICE OF FINAL RESOLUTION

       Defendants Richard Lenkov, Scott Prestin, ’85 Bears Documentary, LLC, Amazon.com,

Inc., Apple Inc., Microsoft Corporation, AC JV, LLC, Window to the World Communications,

Inc., Google LLC, and United Airlines, Inc. (collectively, “Defendants”) hereby notify the Court

that the parties’ conditional resolution has been finalized and this case may be terminated. In

support of this Notice, Defendants state as follows:

       1.      On November 25, 2019, the parties finalized their resolution of this matter.


                                                -1-
     Case: 1:18-cv-07252 Document #: 145 Filed: 11/27/19 Page 2 of 5 PageID #:925




        2.      Under the terms of that resolution, Defendants no longer intend to pursue recovery

 of their fees or costs pursuant to Local Rules 54.1 and 54.3.

        3.      Accordingly, the schedule for completion of Local Rule 54.1 and 54.3 deadlines

 ordered by the Court on October 24, 2019 (ECF No. 139) and indefinitely suspended on November

 19, 2019 (ECF No. 142) may be stricken.

        4.      The status hearing set for December 9, 2019 may also be stricken.

        5.      There are no other pending claims or motions in this matter and this Notice serves

 to advise the Court that it may take any steps necessary to terminate this matter.

        6.      Defendants have conferred with counsel for Plaintiffs regarding this Notice and

 Plaintiffs have no objection to statements made herein.

Dated: November 27, 2019                           Respectfully submitted,

                                                   RICHARD LENKOV; SCOTT PRESTIN;
                                                   ’85 BEARS DOCUMENTARY, LLC;
                                                   AMAZON.COM, INC.; APPLE INC.;
                                                   MICROSOFT CORPORATION; AND AC JV,
                                                   LLC

                                                   By:      /s/ Blaine C. Kimrey
                                                           One of their Attorneys

Blaine C. Kimrey, Bar No. 6279625
bkimrey@vedderprice.com
Jonathon P. Reinisch, Bar No. 6317528
jreinisch@vedderprice.com
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
(312) 609-7500




                                                 -2-
     Case: 1:18-cv-07252 Document #: 145 Filed: 11/27/19 Page 3 of 5 PageID #:925




                                            Respectfully submitted,

                                            WINDOW TO THE WORLD
                                            COMMUNICATIONS, INC.

                                            By:    /s/ Brian A. Rosenblatt
                                                   One of its Attorneys

Brian A. Rosenblatt / 6243772
Bryce Downey & Lenkov LLC
200 N. LaSalle Street, Suite 2700
Chicago, IL 60601
Phone: (312) 377-1501
Fax: (312) 377-1502
brosenblatt@bdlfirm.com

                                            Respectfully submitted,

                                            UNITED AIRLINES, INC.

                                            By:    /s/ Thomas G. Weber
                                                   One of its Attorneys



Michael S. Elkin (admitted pro hac vice)
Thomas G. Weber
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601
T: (312) 558-5600
F: (312) 558-5700
melkin@winston.com
tgweber@winston.com
                                            Respectfully submitted,

                                            GOOGLE LLC

                                            By:    /s/ Andrew Schapiro
                                                   One of its Attorneys




                                           -3-
    Case: 1:18-cv-07252 Document #: 145 Filed: 11/27/19 Page 4 of 5 PageID #:925




QUINN EMANUEL URQUHART &
SULLIVAN, LLP
Andrew Schapiro
Benjamin Berkman
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Telephone: (312) 705-7400
Fax: (312) 705-7401
andrewschapiro@quinnemanuel.com
benjaminberkman@quinnemanuel.com




                                        -4-
    Case: 1:18-cv-07252 Document #: 145 Filed: 11/27/19 Page 5 of 5 PageID #:925




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above document was

electronically filed on November 27, 2019, with the Clerk of the Court using the CM/ECF system,

which will automatically send an email notification to all registered attorneys of record.



                                                             /s/ Blaine C. Kimrey
                                                             Blaine C. Kimrey




                                                -5-
